DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (U.S. 6,390,319). Yu teaches a beverage container 20 with a plurality of paired magnets 17, 24, 54 positioned around the beverage container (figures 2 and 5) in such a fashion so as to generate a magnetic field that acts upon liquid contained in the beverage container to improve the taste of the liquid contained in the beverage container (Abstract), said beverage container capable of being used for mixing, blending, storing, or drinking of liquids comprising a beverage container 20 consisting of a main body (at lead line 20), a lid 14, and the plurality of paired magnets 17, 24, 54, the main body consisting of a top, an opening, a plurality of sides and a base (shown in figure 2), regarding the plurality of magnets, in determining the .

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Perritt (U.S. 5,354,462) in view of Minnette (U.S. 2012/0305560).  Perritt teaches a beverage container (figure 10; container capable of holding a beverage) with a plurality of paired magnets 36 positioned around the beverage container (figure 5) in such a fashion so as to generate a magnetic field that acts upon liquid contained in the beverage container to improve the taste of the liquid contained in the beverage container, said beverage container capable of being used for mixing, blending, storing, or drinking of liquids comprising a beverage container (“container”; figure 10) consisting of a main body (figure 10), and the plurality of paired magnets 36, the main body consisting of a top, an opening, a plurality of sides and a base (shown in figure 10), regarding the plurality of magnets, in determining the placement of each pair of magnets in the plurality of paired magnets a center-point of the beverage container is .
Perritt discloses the claimed invention except for the lid.  Minnette teaches that it is known to provide a canister with a lid (see element 14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the container of Perritt with a lid, as taught by Minnette, in order to seal the contents within the container and prevent spilling.


Regarding claim 6, there are two pairs of magnets of the plurality of paired magnets such that the first set of paired magnets is positioned along the x-axis, having the first magnet positioned along the positive x-axis in one side of the plurality of sides of the beverage container and the second magnet is positioned along the negative x- axis in one side of the plurality of sides of the beverage container along the x-axis; and a second set of paired magnets wherein the first magnet is positioned along the positive y- axis, which intersects one of the sides of the plurality of sides of the beverage container and the second magnet is positioned along a negative y-axis intersects one of the sides of the plurality of sides of the beverage container (figure 5).

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., pairing the magnets without reducing the volume of the container) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that Perritt does not teach that the liquid is acted on by the presence of the magnets.  It is the examiner’s position that the liquid would inherently be acted on the magnets, due to the location of the magnets and the characteristics of the magnets which create a magnetic field.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736